Exhibit 10.66

Fitch Award Agreement

STATE AUTO FINANCIAL CORPORATION

RESTRICTED STOCK AGREEMENT

UNDER THE

AMENDED AND RESTATED EQUITY INCENTIVE COMPENSATION PLAN

This Restricted Stock Agreement (this “Agreement”) is made as of November 5,
2007 (the “Award Date”). The Compensation Committee of State Auto Financial
Corporation, an Ohio corporation (the “Company”), hereby awards to Clyde H.
Fitch {“Mr. Fitch”) 7,000 common shares, without par value, of the Company (the
“Restricted Shares”), The Restricted Shares are awarded pursuant to the terms of
the Company’s Amended and Restated Equity Incentive Compensation Plan (the
“Plan”) and shall be subject to all of the provisions of the Plan, which are
hereby incorporated herein by reference, and shall be subject to the following
provisions of this Agreement. Capitalized terms used in this Agreement which are
not otherwise defined herein shall have the meanings ascribed to such terms in
the Plan.

§1. Award of Restricted Shares. The purchase price for the Restricted Shares
shall be zero. Following the execution and delivery of this Agreement by
Mr. Fitch, the Company shall cause a share certificate evidencing the Restricted
Shares to be issued in Mr. Fitch’s name (the “Share Certificate”).

§2. Forfeiture. The Restricted Shares shall be forfeited to the Company if
Mr. Fitch’s employment with the Company terminates for any reason, (other than
death or disability), prior to the third anniversary of the Award Date (the
“Lapse Date”), or if Mr. Fitch violates any provision of this Agreement.

§3. Transfer Restrictions. None of the Restricted Shares, nor any beneficial
interest therein, shall be sold, assigned, pledged or otherwise transferred,
voluntarily or involuntarily, prior to the Lapse Date. Thereafter, the
Restricted Shares may be transferred only in compliance with all applicable
federal and state securities laws. Any transfer or attempted transfer in
violation of the foregoing restrictions shall be null and void.

§4. Acceptance of Award. The award of the Restricted Shares must be accepted by
Mr. Fitch within 30 days after the Award Date by executing this Agreement.
Mr. Fitch shall not have any rights with respect to the Restricted Shares
awarded under this Agreement unless and until Mr. Fitch has executed this
Agreement, delivered a fully executed copy thereof to the Secretary of the
Company, and otherwise complied with the applicable terms and conditions of the
award of the Restricted Shares.

§5. Rights As Shareholder. Subject to the terms of this Agreement, on and after
the issuance of the Share Certificate to Mr. Fitch, Mr. Fitch shall have all of
the rights of a shareholder of the Company with respect to the Restricted
Shares, including the right to vote the Restricted Shares and the right to
receive any dividends or other distributions with respect to the Restricted
Shares, but subject, however, to the restrictions on transfer set forth in this
Agreement. Notwithstanding the foregoing, any cash dividends or other cash
distributions paid on the Restricted Shares prior to the Lapse Date shall be
automatically reinvested in common shares of the Company (the “Dividend Shares”)
pursuant to the terms of the Company’s dividend reinvestment and stock purchase
plan and shall be held in an account with National City Bank, or its successor,
under Mr. Fitch’s name. Until the Lapse Date, the Dividend Shares shall be
subject to the restrictions on transfer set forth in §3, above. However, the
Dividend Shares shall not be subject to any risk of forfeiture.



--------------------------------------------------------------------------------

§6. Escrow of Shares. The Share Certificate shall be held by the Company,
together with a stock power endorsed in blank, which shall be executed by
Mr. Fitch concurrently with his execution of this Agreement, until the earlier
of the Lapse Date or the termination of Mr. Fitch’s employment with the Company.
If the Restricted Shares are forfeited to the Company under §2, above, then the
Company shall cause the Restricted Shares to be transferred to the Company. If
the Restricted Shares are not forfeited to the Company, then the Company shall
deliver the Share Certificate and stock power to Mr. Fitch.

§7. Tax Consequences. Mr. Fitch understands that he (and not the Company) shall
be responsible for his own federal, state, local or foreign tax liability and
any of his other tax consequences that may arise as a result of the transactions
contemplated by this Agreement, including without limitation filing an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended (the “83(b)
Election”), if he deems it to be appropriate. Mr. Fitch shall rely solely on the
determinations of his tax advisors or his own determinations, and not on any
statements or representations by the Company or any of its agents, with regard
to all such tax matters. Mr. Fitch shall notify the Company in writing if
Mr. Fitch files the 83(b) Election with the Internal Revenue Service within 30
days from the date of his execution of this Agreement. The Company intends, in
the event it does not receive from Mr. Fitch evidence of the 83(b) Election
filing by Mr. Fitch, to claim a tax deduction for any amount which would be
taxable to Mr. Fitch in the absence of such an election. If the Company is
required to withhold or pay any taxes with respect to the issuance or vesting of
the Restricted Shares, Mr. Fitch shall pay to the Company the amount of such
required withholding or payment promptly following the Company’s request.

§8. Compliance with Securities Laws. No Restricted Shares shall be deliverable
under this Agreement or the Plan except in compliance with all applicable
federal and state securities laws and regulations. The Company may require
Mr. Fitch (a) to represent and warrant to and agree with the Company in writing
that Mr. Fitch is acquiring the Restricted Shares without a view to distribution
thereof, and (b) to make such additional representations, warranties and
agreements with respect to the investment intent of Mr. Fitch as the Company may
reasonably request.

[Remainder of page intentionally blank]

 

2



--------------------------------------------------------------------------------

The Share Certificate shall be subject to such stop-transfer orders and other
restrictions as the Company may deem advisable under the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Company’s common shares are then listed, and any applicable
federal or state securities laws, and the Company may cause a legend or legends
to be put on the Share Certificate to make appropriate reference to such
restrictions.

 

STATE AUTO FINANCIAL CORPORATION

By

 

/s/ Robert P. Restrepo, Jr.

 

Robert P. Restrepo, Jr., Chairman, President and Chief Executive Officer,

 

(as authorized and approved by the Compensation Committee of the Board of
Directors)

Acceptance of Agreement

Mr. Fitch hereby: (a) acknowledges receiving a copy of the Plan and represents
that Mr. Fitch is familiar with all provisions of the Plan; and (b) accepts this
Agreement and the award of the Restricted Shares under this Agreement subject to
all terms, provisions, and restrictions of both the Plan and this Agreement.

 

/s/ CLYDE H. FITCH

CLYDE H. FITCH

Dated as of: 12/3, 2007

 

3